Citation Nr: 0628850	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for impetigo of the 
face with pseudosycosis barbae, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2001, the RO denied the 
veteran's claims for service connection for bilateral wrist 
disability, and for an increased rating for his service-
connected skin condition.  In a rating decision dated in 
March 2002, the RO denied service connection for PTSD.  This 
case was previously before the Board in November 2005, at 
which time it was remanded for issuance of a statement of the 
case on these matters.  

The Board notes that the RO issued a statement of the case 
addressing the issue of waiver of recovery of an overpayment 
of compensation benefits in January 2005.  Following issuance 
of a statement of the case in January 2006, the veteran 
submitted VA Form 9 in May 2006.  Thereafter, by letter dated 
later in May 2006, the RO informed the veteran that his VA 
Form 9 had not been received in a timely manner, and that, 
therefore, it could not be accepted as a substantive appeal.  
He was notified that this determination could be appealed, 
but no response has, as yet, been received from the veteran.  


FINDINGS OF FACT

1.  A September 2001 rating decision denied service 
connection for bilateral wrist disability and for an 
increased rating for impetigo of the face with pseudosycosis 
barbae, and the veteran was notified of this decision by 
letter dated September 13, 2001.

2.  A March 2002 rating action denied service connection for 
PTSD, and the veteran was informed of this decision in a 
letter dated March 25, 2002.

3.  The veteran submitted a notice of disagreement as to each 
of these decisions within one year of notice thereof.

4.  The RO issued a statement of the case addressing service 
connection for bilateral wrist disability and PTSD, and an 
increased rating for a skin disability, in October 2002.

5.  A substantive appeal has not been received concerning any 
of these issues.


CONCLUSIONS OF LAW

1.  The veteran did not complete an appeal of the denial of 
service connection for bilateral wrist disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302 (2005).

2.  The veteran did not complete an appeal of the denial of 
service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2005).

3.  The veteran did not complete an appeal of the denial of 
an increased rating for impetigo of the face with 
pseudosycosis barbae.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As the law is dispositive 
in the present case, the Board concludes that no further 
action is necessary under the VCAA, since all evidence needed 
to adjudicate the claim is of record.

All questions in a matter which, under § 511(a) of this title 
are subject to a decision by the Secretary, shall be subject 
to one review on appeal to the Secretary.  Final decisions on 
such appeals shall be made by the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).  Appellate review will be initiated by a 
notice of disagreement, and completed by a substantive appeal 
after the statement of the case is furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be 
filed within 60 days from the date that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  See 
38 C.F.R. § 20.300.  A substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular issue, including, but not limited to, 
determining whether a substantive appeal is adequate and 
timely.  See 38 C.F.R. § 20.101(d) (2005).

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

As noted above, the RO denied service connection for a 
bilateral wrist disability and an increased rating for a skin 
disorder in September 2001.  The veteran was provided with 
notice of this determination by letter dated September 13, 
2001.  The veteran submitted a notice of disagreement with 
this decision in May 2002.  In a March 2002 rating action, 
the RO denied the veteran's claim for service connection for 
PTSD, and he was informed of this decision in a letter dated 
March 25, 2002.  His notice of disagreement concerning his 
claim for service connection for PTSD was received in June 
2002.  

Thereafter, the RO issued a statement of the case addressing 
each of these issues on October 10, 2002.  A cover letter 
advised the veteran that he had 60 days from October 10, 
2002, or the remainder of the one-year period, if any, from 
the dates of the letters notifying him of the actions he had 
appealed, in which to file his appeal.  

A review of the claims folder fails to show that a 
substantive appeal has been filed.  No statement that could 
be construed as a substantive appeal was received within the 
requisite time period.  It must be concluded, accordingly, 
that the veteran did not submit a timely substantive appeal 
concerning the denial of service connection for bilateral 
wrist disability and PTSD, and for an increased rating for a 
skin disability.  Thus, the Board is without appellate 
jurisdiction to consider these issues.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.101.




ORDER

The claim of entitlement to service connection for bilateral 
wrist disability is dismissed.  

The claim of entitlement to service connection for PTSD is 
dismissed.

The claim of entitlement to an increased rating for impetigo 
of the face with pseudosycosis barbae is dismissed.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


